DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 7, 12, 15, 21, 23, 24, 26, 27, 29, 30, 64-70, 74, 75 are pending.
Election/Restrictions

Applicant's election without traverse of Group I, and the species:

    PNG
    media_image1.png
    259
    380
    media_image1.png
    Greyscale
and trametinib in the reply filed on 03/22/2022 is acknowledged. The election was made without traverse.
It is noted by the Examiner, however, that the elected species of compound is not encompassed by the independent claim 1. This is because according to the claim (last 4 lines of the claim):

    PNG
    media_image2.png
    144
    698
    media_image2.png
    Greyscale

In elected species m=0, however, R4 is N linked to ring A. Based on that and to provide compact prosecution, the proviso considered in this examination is when m=0, R4 is N linked to ring A.  Please note that based on the amendment to this office action, the next action may be made final
The requirement is therefore made FINAL.
Since the elected species reads on claims 1, 7, 15, 21, 23, 24, 27, 29, 30, 64-70 and 74-75, these claims are under current examination and are examined only to the extent they read on the elected species. Accordingly, Claims 12, 26, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1, 7, 15, 21, 23, 24, 27, 29, 30, 64-70 and 74-75 are under current examination.
The elected species is found free of prior art and the search is extended to other species.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 29, 30 and 64 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 29, 30 and 64 are in an improper dependent form because these claims are dependent on claim 1 recites “compounds with m=0 and R4 is N-linked to ring A".  However, independent claim 1 on which claim 29, 30 and 64 depends recites “compounds with m=0 and R4 is C-linked to ring A". 
 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 15, 21, 23, 24, 27, 29, 30, 64-70 and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US2020/0253981; effective filing date 02/28/2017). 
Determining the scope and contents of the prior art
Fisher teaches compound:

    PNG
    media_image3.png
    223
    361
    media_image3.png
    Greyscale

With w=N; R1=cyclopropyl; n=3; R3=H; R2=H; A=phenyl; L=CH2; m=1; R4=morpholine ring; RL=cyclobutyl and a composition comprising compound, pharmaceutically acceptable excipient, additional therapeutic agent, such as chemotherapeutic agent, anti-tubulin agent, kinase inhibitors, tyrosine kinase inhibitors (encompass ERK, RAF, Ras inhibitors) (entire application, especially claims, for example claim 136, paragraphs 0470-0472).
 
Ascertaining the differences between the prior art and the claims at issue
Fisher teaches compound with w=N; R1=cyclopropyl; n=3; R3=H; R2=H; A=phenyl; L=CH2; m=1; R4=morpholine ring; RL=cyclobutyl, with difference of being a homolog of compound of the instant claims, i.e. m=1 vs. m=2 and R2=H vs CH3 (C1alkyl).  
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference of m- Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups; in this case -CH2-group) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Since chemical structures that are closely similar are expected to have similar properties and utilities, the compound of the instant claims is prima facie obvious over the cited prior art.
With regard to the above difference of R2 as H vs. Me group- Substitution of a methyl for a hydrogen is considered to be prima facie obvious. In re Woods 199 USPQ 137; further, homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ compounds.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Fisher teaches compound with w=N; R1=H; n=3; R3=H; R2=H; A=phenyl; L=CH2; m=1; R4=morpholine ring, with only difference of being a homolog of compound of the instant claims, i.e. m=1 vs. m=2.    
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the homolog of the compound of the prior art can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed compound with a reasonable expectation of success.  
Allowable subject Matter
Elected species, present allowable subject matter over the prior art on record.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623